Order entered September 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00692-CV

                         IN THE INTEREST OF N. L. T., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-10316

                                           ORDER
       Before the Court is appellant’s September 9, 2013 second motion for additional time to

file opening brief. In the motion, appellant asks the Court for a four day briefing extension. We

GRANT appellant’s motion. Appellant’s brief shall be filed on or before September 16, 2013.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE